Citation Nr: 1227660	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-37 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, with additional duty in the army reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


FINDING OF FACT

The competent and credible evidence demonstrates that the Veteran's acquired psychiatric disorder, to include PTSD and depression, has been attributed to stressors that occurred in service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder, to include PTSD and depression, herein constitutes a complete grant of the benefit sought on appeal for those issues, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2011). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011). 

In cases involving a claim of entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence can be used to establish a stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999). 

Because the Veteran is alleging sexual abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred. 

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  That approach has been codified at 38 C.F.R. § 3.304(f)(3) (2011).  Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011); Gallegos  v. Peake, 22 Vet. App. 329 (2011). 

The Board is mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. 

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369   (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that while she was in service, she was sexually assaulted.  She contends that she sought mental counseling for that assault and also for previous mental health issues but stopped attending the appointments because she felt uncomfortable with the counselor.  She contends that while on reserve duty, she was sexually assaulted during one of her duty weekends.

Service treatment records reflect that in September 1975, the Veteran reported with a history of headaches, malaise, fatigue, and dizziness.  Physical examination was normal.  The assessment was possible situational depression with somatization.  On May 1978 separation examination, she reported a history of depression.  It was noted that she had attempted suicide in 1974, prior to entering service.  She had experienced depression due to a personal situation during service.

Post-service VA treatment records reflect that the Veteran was undergoing individual psychotherapy in 2004 onward.  In August 2004, she reported a history of her military service, with no indication of abuse or assault during that time.  In October 2004, she stated that she had three previous suicide attempts, in 1971, 1982, and in 1989.  She reported that in 1975, she attempted to enlist in the Navy but decided against it after having been raped by the Naval recruiter.  She instead enlisted in the Army.  She reported having been raped in the mid-1980's by a male employer.  In January 2006, her therapist concluded that it was apparent the Veteran had not dealt with her past experiences of rape or molestations, and that her PTSD continued to negatively impact her life and day-to-day living.  The remainder of the treatment records reflect that the Veteran underwent continuous psychotherapy sessions first with a female social worker and then with a male social worker, S.Y.  

In March 2007, S.Y. submitted a statement that the Veteran suffered from PTSD and that her symptoms were severe in nature, haunting her on a daily basis.  She had had a multitude of traumatic events in her lifetime, most notably having been raped twice in the military by two different men.  Not a day went by that she didn't think about those experiences.  She isolated herself from others and had difficulty seeing him for psychotherapy sessions.  

On June 2008 psychiatric VA examination, the Veteran reported that while in service, she had no disciplinary action.  She drank alcohol increasingly while in service.  She reported that she had been sexually assaulted, had told her master sergeant, and the soldier had been reprimanded.  She then learned a year later that the soldier had assaulted the master sergeant's daughter as well.  She reported that she had one mental counseling session in service around 1977 but did not feel comfortable and did not return.  She reported that when she was young, her brother had sexually assaulted her.  She was removed from the home and placed in foster care.  She started using marijuana and drinking alcohol as a teenager and had become pregnant at 20.  She then entered the military.  She reported that her most significant post-military stressor was her second marriage which was physically abusive.  

Her current psychiatric symptoms included some intrusive thoughts and flashbacks to her childhood trauma as wells what occurred in the military.  She had recurrent episodes of depression.  She had sleep disturbance, low self-esteem, and lack of concentration.  She also had depression due to physical disabilities.
After completing mental status examination, the examiner concluded that it was as least as likely as not that the Veteran met the DSM-IV criteria for depression and PTSD, and that those disorders were related to the stressors reported in service.  Her GAF score related to the reported military sexual trauma was a 62.  The GAF score related to the reported childhood abuse was a 42.  Her stressors were considered to have had a severe impact on her current mental functioning.

In August 2008, the Veteran's VA social worker, S.Y., submitted another statement that the Veteran's psychiatric disability resulted in an extremely long history of poor sleep patterns and that she had been seeing him for psychotherapy since 2005.  He felt that the denial of benefits due to her psychiatric illness was an error in judgment.  

First, although it was marked on May 1978 separation examination that the Veteran had a suicide attempt prior to service, and that was confirmed in the post-service treatment records, because there is no indication of a psychiatric disability that was diagnosed prior to service or on entrance into service, the Board finds that the presumption of soundness set forth in 38 C.F.R. § 3.304 has not been rebutted.  In that regard, there is no indication in the service treatment records or the post-service treatment records that the Veteran was diagnosed with depression or PTSD prior to entry into service.  There is limited to no information surrounding the reported pre-service suicide attempt, and no indication of any psychiatric treatment following the reported attempt.  Significantly, the June 2008 VA examiner took into account the Veteran's pre-service psychiatric history, but still determined that her current PTSD and depression were related to the stressors that occurred in service.  Accordingly, the Board does not find there to be clear and unmistakable evidence that her PTSD or depression, or any other psychiatric disorder, pre-existed her service to rebut the presumption of soundness.

Thus, the question becomes whether her current acquired psychiatric disorder was caused or aggravated by her service.  In that regard, the Board finds that the competent and credible evidence supports the Veteran's claim.  Significantly, VA medical professionals, to include the June 2008 VA examiner and the Veteran's treating social worker, have determined that the personal assault the Veteran reported to have experienced in service is of the very nature of that contemplated in the regulations regarding service connection for PTSD based upon personal assault. 38 C.F.R. § 3.304(f)(3).  The VA social worker and psychiatrist found the Veteran's reports of the in-service stressors to be credible and, based upon her credible report of the incidents experienced, concluded that her current acquired psychiatric disorders, to include PTSD and depression, were caused or aggravated by the service stressors.  Additionally, the Veteran's account of the stressors that resulted in her PTSD and depression have been consistent since she began seeking treatment with the VA.  Moreover, the Veteran has established a relationship with her VA social worker and he also felt that her reports were consistent and credible.  The Board finds that the Veteran's consistent report of the in-service assault, as well as the service treatment records that demonstrate depression due to a personal matter, along with the VA opinions that her reported assault and subsequent symptoms caused her PTSD and depression, are sufficient to corroborate the occurrence of the in-service personal assault.  









	(CONTINUED ON NEXT PAGE)


Thus, in weighing the evidence of record, and affording the Veteran the benefit of all doubt, service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


